DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Arguments
Applicant’s arguments, see pages 8 and 9 of the Remarks, filed October 17, 2022, with respect to Claim Objections and Claim Rejections under 35 U.S.C. §§ 101 and 112(b) have been fully considered and are persuasive.  The Claim Objections and Claim Rejections have been withdrawn. 

Applicant's arguments, filed October 17, 2022, with respect to Claim Rejections under 35 U.S.C. §102 have been fully considered but they are not persuasive.
On pages 9-11 of the Remarks, the Applicant submits that Chu fails to disclose “initiating a medium synchronization delay timer having a medium synchronization delay time duration not more than a duration of the transmission of the data on the first link, the medium synchronization delay timer associated with a second link of the non-STR STA based at least in part on completing transmission of the data on the first link,” as recited in claim 1. It appears that the Applicant maps the third backoff 712-3 of Chu to the claimed medium synchronization delay time (see page 10 of the Remarks). 
The Examiner respectfully disagrees. The Examiner submits that the time period equal to the maximal PPDU length or NAVSyncDelay 714 of Chu corresponds to the claimed medium synchronization delay time duration, where there is a timer in the non-STR STA that keeps track of the time period equal to the maximal PPDU length or NAVSyncDelay 714. Chu discloses that, upon completion of a transmission of data 706-1 on link 2 (i.e., claimed first link), the non-STR STA initiates a timer associated with link 1 (i.e., claimed second link) that runs for the time duration equal to the maximal PPDU length or NAVSyncDelay 714, where the non-STR STA waits for a defer time of the time duration equal to the maximal PPDU length or NAVSyncDelay 714 and, once the timer expires, the non-STR STA performs a backoff 712-3 on link 1 and transmits data 706-2 on link 1 associated with an expiration of the timer and the backoff 712-3 (see at least Fig. 7 and paragraphs 76-78). Chu further discloses that the NAVSyncDelay may be long enough that a potential PPDU transmission on link 1 may be finished within the duration of the NAVSyncDelay (see at least paragraph 75). Thus, the Examiner respectfully submits that Chu discloses or suggests “initiating a medium synchronization delay timer having a medium synchronization delay time duration not more than a duration of the transmission of the data on the first link, the medium synchronization delay timer associated with a second link of the non-STR STA based at least in part on completing transmission of the data on the first link,” as recited in claim 1 and similarly recited in claims 17, 29, and 30.
Furthermore, claims 1, 17, 29, and 30 have been amended to include a claim element “a medium synchronization delay time duration not more than a duration of the transmission of the data on the first link.” However, the original specification does not appear to provide adequate support for the claim element. The Applicant submits on page 8 of the Remarks that support for these amendments may be found at least at paragraphs 43-48. However, paragraphs 43-48 of the original specification merely discloses that “an amount of time of the synchronization delay time duration may be configurable, for example, to provide sufficient time for the non-STR STA to acquire synchronization,” which does not disclose that the medium synchronization delay time duration is not more than a duration of the transmission of the data on the first link. Thus, a rejection under 35 U.S.C. §112(a) is made in view of the aforementioned claim element.

Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 1-30 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention.
Claims 1, 17, 29, and 30 have been amended to include a claim element “a medium synchronization delay time duration not more than a duration of the transmission of the data on the first link.” However, the original specification does not appear to provide adequate support for the claim element. The Applicant submits on page 8 of the Remarks that support for these amendments may be found at least at paragraphs 43-48. However, paragraphs 43-48 of the original specification merely disclose that “an amount of time of the synchronization delay time duration may be configurable, for example, to provide sufficient time for the non-STR STA to acquire synchronization.” Paragraph 63 of the original specification discloses that the medium synchronization delay timer may expire after a duration value but is silent on the duration not being more than a duration of the transmission of the data on the first link. Thus, claims 1, 17, 29, and 30 contain subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention.
Claims 2-16 and 18-28 depend on claims 1 and 17 and are rejected for the same reasons.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claims 1, 2, 5-8, 10, 11, 16-18, 20-23, 26, 27, 29, and 30 are rejected under 35 U.S.C. 102(a)(2) as being anticipated by Chu et al. (US 2021/0266891).
Regarding claims 1, 17, 29, and 30, Chu discloses or suggests a method and apparatus for communications and a computer-readable medium comprising stored instructions of communications, executable by a processor to perform the method, the method and the apparatus comprising:
a memory (see at least paragraphs 164 and 167, memory); and
 a processor in communication with the memory (see at least paragraphs 164-167, processor) and configured to:
transmit data on a first link of a non-simultaneous transmit and receive (STR) station (STA) configured to communicate use multiple links (see at least Fig. 7 and paragraphs 76-78, a non-STR STA MLD transmits UL A-MPDU on link 2);
initiate a medium synchronization delay timer having a medium synchronization delay time duration not more than a duration of the transmission of the data on the first link, the medium synchronization delay timer associated with a second link of the non-STR STA based at least in part on completing transmission of the data on the first link (see at least Fig. 7 and paragraphs 75-78, after the non-STR STA MLD finishes the transmission link2, the non-STR STA MLD defers its link1’s backoff counter for a time period equal to the maximal PPDU length or NAVSyncDelay, where the NAVSyncDelay may be long enough that a potential PPDU transmission on link 1 may be finished within the duration of the NAVSyncDelay); and
transmit data on the second link associated with an expiration of the medium synchronization delay timer (see at least Fig. 7 and paragraphs 76-78, the non-STR STA MLD transmits UL A-MPDU on link 1 after the expiration of the maximal PPDU length or NAVSyncDelay);
regarding claims 2 and 18, the transmission of the data on the first link interferes with a reception of signaling on the second link (see at least paragraphs 76-78, non-STR STA MLD operates based on non-simultaneous transmit and receive);
regarding claims 5 and 20, the medium synchronization delay timer expires after the medium synchronization delay time duration has elapsed (see at least Fig. 7 and paragraphs 76-78, the non-STR STA MLD defers its link1’s backoff counter for a time period equal to the maximal PPDU length or NAVSyncDelay);
regarding claims 6 and 21, the medium synchronization delay time duration is received from an access point or defined at the non-STR STA (see at least paragraphs 76-78, a time period equal to the maximal PPDU length);
regarding claims 7 and 22, the processor is further configured to:
determine whether a channel detection has been satisfied (see at least paragraphs 83-86, energy detection level); and
terminate the medium synchronization delay timer based on determining that the channel detection condition has been satisfied (see at least paragraphs 83-86, before a NAVSyncDelay, the NSTR STA MLD may perform a backoff based on an energy level of -82 dBm, where the backoff terminates the NAVSyncDelay);
regarding claims 8 and 23, the channel detection condition corresponds to at least one of: reception of a physical layer (PHY) protocol data unit (PPDU) associated with a valid medium access control PDU (MPDU), reception of a PPDU having a valid transmission opportunity duration, a decoding of a preamble, or completion of a network allocation vector (NAV) synchronization procedure (see at least paragraphs 83-86, valid PPDU with TXOP duration is detected);
regarding claims 10 and 26, the processor is further configured to:
initiate a second medium synchronization delay timer associated with a third link of the non-STR STA in response to complete transmission of the data on the first link (see at least Fig. 7 and paragraphs 76-78, after the non-STR STA MLD finishes the transmission link2, the non-STR STA MLD defers its link1’s backoff counter for a time period equal to the maximal PPDU length);
trigger a CCA countdown timer associated with the third link in response to expiration of the second medium synchronization delay timer (see at least Fig. 7 and paragraphs 76-78, triggering a backoff counter after the time of maximal PPDU length passes); and
transmitting data on the third link in response to expiration of the second CCA countdown timer (see at least Fig. 7 and paragraphs 76-78, the non-STR STA MLD transmits UL A-MPDU on link1 in response to the expiration of backoff counter);
regarding claims 11 and 27, the transmission of the data on the first link interferes with a reception of signaling on the second link and the third link (see at least paragraphs 76-78, non-STR STA MLD operates based on non-simultaneous transmit and receive); and
regarding claim 16, triggering a clear channel assessment (CCA) countdown timer associated with the second link in response to expiration of the medium synchronization delay timer, where the medium synchronization delay timer prevents initiation of the CCA countdown timer for the second link following completion of the transmission of the data on the first link (see at least Fig. 7 and paragraphs 76-78, triggering a backoff counter after the time of maximal PPDU length passes, where the time of maximal PPDU length prevents initiation of the backoff counter after the NSTR STA MLD finishes transmitting the UL A-MPDU).

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 3, 12, 13, 19, and 28 are rejected under 35 U.S.C. 103 as being unpatentable over Chu et al. (US 2021/0266891) in view of Fang et al. (US 2022/0132572).
Regarding claims 3, 12, 19, and 28, Chu discloses all of the subject matter of the claimed invention except that a first frequency of the first link is within an interfering frequency range of a second frequency of the second link and a third frequency of the third link.
Fang, from the same or similar fields of endeavor, discloses or suggests that a first frequency of the first link is within an interfering frequency range of a second frequency of the second link and a third frequency of the third link (see at least Fig. 3A and paragraphs 106-107, self-interference from other channels which the STR-constraint links of ML device is transmitting on).
Thus, it would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to implement the technique as taught by Fang in to the invention of Chu in order to prevent self-interference from other channels.
Regarding claim 13, Chu discloses triggering a clear channel assessment (CCA) countdown timer associated with the second link and transmitting data on the second link (see at least Fig. 7 and paragraphs 76-78, triggering a backoff counter after the time of maximal PPDU length passes, where the non-STR STA MLD transmits UL A-MPDU on link1 in response to the expiration of backoff counter). Chu does not explicitly disclose adjusting an energy detect (ED) threshold level on a second link from a first ED threshold level to a second ED threshold level after transmitting the data on the first link.
Fang, from the same or similar fields of endeavor, discloses or suggests adjusting an energy detect (ED) threshold level on a second link from a first ED threshold level to a second ED threshold level after transmitting the data on the first link (see at least the abstract and paragraphs 105-127, adjusting energy detection threshold for clear channel assessment when the multi-link network allocation vector is set for the transmission).
Thus, it would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to implement the technique as taught by Fang in to the invention of Chu in order to solve a CCA problem, where the CCA mechanism of a STR-constraint link may be blocked by the self-interference or gets incorrect measurement result when the ML device is transmitting on another STR-constraint link (see at least paragraphs 104 and 105 of Fang).

Claims 9 and 24 are rejected under 35 U.S.C. 103 as being unpatentable over Chu et al. (US 2021/0266891) in view of Fischer (US 2021/0195540).
Regarding claims 9 and 24, Chu discloses receiving a block acknowledgement (BA) from an access point (AP) on the first link (see at least Fig. 7 and paragraphs 76-78). However, Chu does not explicitly disclose that the BA includes a network allocation vector (NAV) synchronization of a second AP and adjusting a NAV synchronization procedure of the second link based on the received BA.
Fischer, from the same or similar fields of endeavor, discloses or suggests that the BA includes a network allocation vector (NAV) synchronization of a second AP and adjusting a NAV synchronization procedure of the second link based on the received BA (see at least paragraphs 105-107, the AP provides duration/end time information of the concurrent link2 PPDU and duration/end time information of the concurrent link2 NAV within its BA response to STA1 on link1, where the STA sets NAV for link2).
Thus, it would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to implement the technique as taught by Fischer in to the invention of Chu in order to overcome a synchronous transmitter EDCA issue.

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to Pawaris Sinkantarakorn whose telephone number is (571)270-1424. The examiner can normally be reached Monday-Friday 8:00am-4:00pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Ricky Ngo can be reached on 571-272-3139. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/PAO SINKANTARAKORN/Primary Examiner, Art Unit 2464                                                                                                                                                                                                        12/07/2022